Case 18-10753-VFP          Doc 65     Filed 10/29/18 Entered 10/31/18 09:37:01        Desc Main
                                      Document     Page 1 of 2


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

                                                                  Order Filed on October 29, 2018
                                                                  by Clerk
McMANIMON, SCOTLAND & BAUMANN, LLC                                U.S. Bankruptcy Court
75 Livingston Avenue                                              District of New Jersey
Roseland, NJ 07068
(973) 622-1800
Anthony Sodono, III
Sari B. Placona
Proposed Counsel to William J. Focazio, MD, P.A.,
and Endo Surgical Center of North Jersey, P.C.,
Chapter 11 Debtors and Debtors-in-Possession


In re:                                                    Case No. 18-10752 (VFP)
                                                          (Joint Administration)
WILLIAM J. FOCAZIO, MD, P.A., et al.,
                                                          Chapter 11

                             Debtors.                     Judge: Vincent F. Papalia



                    Recommended Local Form:         Followed        Modified


                ORDER AUTHORIZING RETENTION OF
   McMANIMON, SCOTLAND & BAUMANN, LLC AS ATTORNEYS FOR DEBTOR

         The relief set forth on the following page is ORDERED.

 DATED: October 29, 2018
Case 18-10753-VFP          Doc 65    Filed 10/29/18 Entered 10/31/18 09:37:01            Desc Main
                                     Document     Page 2 of 2


         Upon the applicant’s request for authorization to retain McManimon, Scotland &

Baumann, LLC as attorneys for Debtors, William J. Focazio, MD, P.A., and Endo Surgical

Center of North Jersey, P.C., it is hereby ORDERED:

1.       The applicant is authorized to retain the above party in the professional capacity noted.
         The professional’s address is: 75 Livingston Avenue
                                        Roseland, New Jersey 07068

2.       Compensation will be paid in such amounts as may be allowed by the Court on proper
         application(s).


3.       If the professional requested a waiver as noted below, it is ☐ Granted ☐ Denied.

         ☐ Waiver, under D.N.J. LBR 2014-2(b), of the requirements of D.N.J. LBR 2016-1.

         ☐ Waiver, under D.N.J. LBR 2014-3, of the requirements of D.N.J. LBR 2016-1 in a
         chapter 13 case. Payment to the professional may only be made after satisfactory
         completion of services.

4.       The effective date of retention is nunc pro tunc to October 1, 2018.




4848-1947-1993, v. 1



4848-1947-1993, v. 1




                                                  2
